DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the Application filed on 10/01/2021 and wherein claims 1-14 are pending in the present application, claims 1, 11, 13, 14 being independent.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Priority
The present Application is a 371 of PCT/JP2017/023105 with a filing date of 06/22/2017 and is Continuation of US Application No. 16/624,539 (now abandoned) with a filing date of 12/19/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over of United States Patent Application Publication US-20190357264 to Yi (hereinafter d1) in view of United States Patent Application Publication US-20200154496 to Yi (hereinafter d2).
Regarding claim 1, as to the limitation “A terminal communicating using a first carrier performing at least Downlink (DL) transmission and a second carrier performing only Uplink (UL) transmission, the terminal comprising:” d1 teaches techniques embodied as a system (see d1 Fig. 18) including at least a user terminal with a processor, transceiver and memory (see d1 Fig. 18 element 900) and a base station with a transceiver, processor and memory (see d1 Fig. 18 element 800) (see d1 para. 0262-265) wherein the devices of the system are controlled to perform a method (see d1 Fig. 17, para. 0256-0261); wherein communication using a first carrier for DL (see d1 para.0049) and a second SUL carrier for UL only transmission (see d1 para. 0174-0176, 0193-204);
as to the limitation “a receiver that receives an indication regarding a UL, the indication included in downlink control information (DCI) that is reported from the first carrier; and a processor that transmits a UL signal using the UL based on the indication” d1 discloses transmission from a BS and reception by a UE of DCI which includes UL information (i.e. indication regarding the UE) (see d1 para. 0049) and a UL grant for a UE based on the UL information (i.e. transmits a UL signal using the UL based on the indication); however, d1 does not appear to explicitly disclose the limitation “performing only Uplink (UL) transmission,” attention is directed to d2 which, in a similar field of endeavor of wireless communication of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to mobile communication (see d1 para. 0001) including performing only Uplink (UL) transmission (see d2 para. 0008-0010).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of performing only Uplink (UL) transmission, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The terminal according to claim 1, wherein the processor performs a random access procedure using the second carrier” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose performance of random access procedure (see d1 para. 0075; d2 para. 0040-0041, 0068).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a random access procedure using the second carrier, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 3, as to the limitation “The terminal according to claim 2, wherein the receiver receives information on UL transmission power; and wherein the processor controls UL transmission power for the random access procedure based on the information” d1 in view of d2 disclose claim 2 as set forth above, d1 in view of d2 also disclose UL transmission power and controlling UL transmission power for the random access procedure based on the information (see d1 para. 0005, 0010, 0155-0157; d2 para. 0039-0040, 0145, 0230).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of UL transmission power and controlling UL transmission power for the random access procedure based on the information, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 4, as to the limitation “The terminal according to claim 1, wherein the processor controls a UL transmission timing for the second carrier, based on information transmitted from the first carrier” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose a UL transmission timing for the second carrier, based on information transmitted from the first carrier (see d1 para. 0135-0137, 0174-0176, 0198-0211; d2 para. 0095, 0129-0135, 0177, 0180).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a UL transmission timing for the second carrier, based on information transmitted from the first carrier, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 5, as to the limitation “The terminal according to claim 2, wherein the processor controls a UL transmission timing for the second carrier, based on information transmitted from the first carrier” d1 in view of d2 disclose claim 2 as set forth above, d1 in view of d2 also disclose a UL transmission timing for the second carrier, based on information transmitted from the first carrier (see d1 para. 0135-0137, 0174-0176, 0198-0211; d2 para. 0095, 0129-0135, 0177, 0180).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a UL transmission timing for the second carrier, based on information transmitted from the first carrier, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 6, as to the limitation “The terminal according to claim 3, wherein the processor controls a UL transmission timing for the second carrier, based on information transmitted from the first carrier” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also disclose a UL transmission timing for the second carrier, based on information transmitted from the first carrier (see d1 para. 0135-0137, 0174-0176, 0198-0211; d2 para. 0095, 0129-0135, 0177, 0180).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a UL transmission timing for the second carrier, based on information transmitted from the first carrier, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “The terminal according to claim 1, wherein when Time Division Duplex (TDD) is used on the first carrier, the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose Time Division Duplex (TDD) is used on the first carrier (see d1 para. 0035, 0049, 0145; d2 para. 0037, 0053, 0122, 0095-0096, 0115-0124, 0131, 0134-0135, 0219-0221), the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier (see d2 para. 0037, 0065-66, 0072, 0076-0078, 0112, 0119).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of Time Division Duplex (TDD) is used on the first carrier, the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 8, as to the limitation “The terminal according to claim 2, wherein when Time Division Duplex (TDD) is used on the first carrier, the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier” d1 in view of d2 disclose claim 2 as set forth above, d1 in view of d2 also disclose Time Division Duplex (TDD) is used on the first carrier (see d1 para. 0035, 0049, 0145; d2 para. 0037, 0053, 0122, 0095-0096, 0115-0124, 0131, 0134-0135, 0219-0221), the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier (see d2 para. 0037, 0065-66, 0072, 0076-0078, 0112, 0119).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of Time Division Duplex (TDD) is used on the first carrier, the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 9, as to the limitation “The terminal according to claim 3, wherein when Time Division Duplex (TDD) is used on the first carrier, the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also disclose Time Division Duplex (TDD) is used on the first carrier (see d1 para. 0035, 0049, 0145; d2 para. 0037, 0053, 0122, 0095-0096, 0115-0124, 0131, 0134-0135, 0219-0221), the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier (see d2 para. 0037, 0065-66, 0072, 0076-0078, 0112, 0119).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 10, as to the limitation “The terminal according to claim 4, wherein when Time Division Duplex (TDD) is used on the first carrier, the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier” d1 in view of d2 disclose claim 4 as set forth above, d1 in view of d2 also disclose Time Division Duplex (TDD) is used on the first carrier (see d1 para. 0035, 0049, 0145; d2 para. 0037, 0053, 0122, 0095-0096, 0115-0124, 0131, 0134-0135, 0219-0221), the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier (see d2 para. 0037, 0065-66, 0072, 0076-0078, 0112, 0119).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of the processor controls not to perform UL transmission of the second carrier at a timing of a UL subframe for the first carrier, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 12, as to the limitation “The terminal according to claim 1, wherein the second carrier is a Supplemental Uplink (SUL) carrier, and the indication regarding the UL is an indication regarding the SUL” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose second carrier is a Supplemental Uplink (SUL) carrier, and the indication regarding the UL is an indication regarding the SUL (see d1 para. 0009, 0174-0176, 0793-0204; see d2 para. 0115).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of second carrier is a Supplemental Uplink (SUL) carrier, and the indication regarding the UL is an indication regarding the SUL, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “A radio communication method for a terminal communicating using a first carrier performing at least Downlink (DL) transmission and a second carrier performing only Uplink (UL) transmission, the method comprising:” d1 teaches techniques embodied as a system (see d1 Fig. 18) including at least a user terminal with a processor, transceiver and memory (see d1 Fig. 18 element 900) and a base station with a transceiver, processor and memory (see d1 Fig. 18 element 800) (see d1 para. 0262-265) wherein the devices of the system are controlled to perform a method (see d1 Fig. 17, para. 0256-0261); wherein communication using a first carrier for DL (see d1 para.0049) and a second SUL carrier for UL only transmission (see d1 para. 0174-0176, 0193-204);
as to the limitation “receiving an indication regarding a UL, the indication included in downlink control information (DCI) that is reported from the first carrier; and transmitting a UL signal using the UL based on the indication” d1 discloses transmission from a BS and reception by a UE of DCI which includes UL information (i.e. indication regarding the UE) (see d1 para. 0049) and a UL grant for a UE based on the UL information (i.e. transmits a UL signal using the UL based on the indication); however, d1 does not appear to explicitly disclose the limitation “performing only Uplink (UL) transmission,” attention is directed to d2 which, in a similar field of endeavor of wireless communication of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to mobile communication (see d1 para. 0001) including performing only Uplink (UL) transmission (see d2 para. 0008-0010).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of performing only Uplink (UL) transmission, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 13, as to the limitation “A base station communicating using at least one of: a first carrier performing at least Downlink (DL) transmission, and a second carrier performing only Uplink (UL) transmission, the base station comprising:” d1 teaches techniques embodied as a system (see d1 Fig. 18) including at least a user terminal with a processor, transceiver and memory (see d1 Fig. 18 element 900) and a base station with a transceiver, processor and memory (see d1 Fig. 18 element 800) (see d1 para. 0262-265) wherein the devices of the system are controlled to perform a method (see d1 Fig. 17, para. 0256-0261); wherein communication using a first carrier for DL (see d1 para.0049) and a second SUL carrier for UL only transmission (see d1 para. 0174-0176, 0193-204);
as to the limitation “a transmitter that transmits, in the first carrier, an indication regarding a UL. the indication included in downlink control information (DCI): and a processor that receives a UL signal using the UL based on the indication” d1 discloses transmission from a BS and reception by a UE of DCI which includes UL information (i.e. indication regarding the UE) (see d1 para. 0049) and a UL grant for a UE based on the UL information (i.e. transmits a UL signal using the UL based on the indication); however, d1 does not appear to explicitly disclose the limitation “performing only Uplink (UL) transmission,” attention is directed to d2 which, in a similar field of endeavor of wireless communication of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to mobile communication (see d1 para. 0001) including performing only Uplink (UL) transmission (see d2 para. 0008-0010).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of performing only Uplink (UL) transmission, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 14, as to the limitation “A system comprising a terminal, communicating using a first carrier performing at least Downlink (DL) transmission and a second carrier performing only Uplink (UL) transmission, and a base station, wherein:” d1 teaches techniques embodied as a system (see d1 Fig. 18) including at least a user terminal with a processor, transceiver and memory (see d1 Fig. 18 element 900) and a base station with a transceiver, processor and memory (see d1 Fig. 18 element 800) (see d1 para. 0262-265) wherein the devices of the system are controlled to perform a method (see d1 Fig. 17, para. 0256-0261); wherein communication using a first carrier for DL (see d1 para.0049) and a second SUL carrier for UL only transmission (see d1 para. 0174-0176, 0193-204);
as to the limitation “the base station comprises: a transmitter that transmits, in the first carrier, an indication regarding a UL, the indication included in downlink control information (DCI): and a first processor that receives a UL signal using the UL based on the indication, and the terminal comprises: a receiver that receives the indication: and a second processor that transmits the UL signal using the UL based on the indication” d1 discloses transmission from a BS and reception by a UE of DCI which includes UL information (i.e. indication regarding the UE) (see d1 para. 0049) and a UL grant for a UE based on the UL information (i.e. transmits a UL signal using the UL based on the indication); however, d1 does not appear to explicitly disclose the limitation “performing only Uplink (UL) transmission,” attention is directed to d2 which, in a similar field of endeavor of wireless communication of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to mobile communication (see d1 para. 0001) including performing only Uplink (UL) transmission (see d2 para. 0008-0010).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of performing only Uplink (UL) transmission, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency (see d1 para. 0011) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improved efficiency with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180262993 A1 to AKKARAKARAN; Sony et al. discloses downlink control information (DCI) transmissions including a plurality of transmit power control (TPC) commands. The plurality of TPC commands may relate to an uplink channel transmit power for a plurality of uplink beam-pairs. The wireless communication device may determine the uplink channel transmit power for the plurality of uplink beam-pairs based at least in part on the plurality of TPC commands.

US 20200383060 A1 PARK; Jonghyun et al. discloses uplink (UL) power control of a User Equipment (UE) in a wireless communication system according to one embodiment of the present invention comprises receiving a Downlink (DL) Reference Signal (RS); measuring DL path-loss by using the DL RS; determining transmission power for an UL channel by using the measured path-loss; and transmitting the UL channel, wherein the DL RS used for determining the transmission power for the UL channel is determined based on configuration information indicated by a base station.

US 20130194981 A1 to Wang; Yiping et al. discloses wireless communications between a wireless communications network and wireless user equipment includes receiving, using a primary Time Division Duplex (TDD) configuration, data on a primary component carrier in a first frequency band. Using a secondary TDD configuration, data on a secondary component carrier is received in a second frequency band different from the first frequency band. A Hybrid Automatic Repeat Request (HARQ) for data received on the secondary component carrier is transmitted using a supplemental TDD configuration. A transmission or retransmission on the secondary component carrier uses a supplemental TDD configuration as well. The supplemental TDD configuration is different from the secondary TDD configuration. Furthermore, an uplink supplemental configuration may be different from a downlink supplemental configuration.

US 20200068504 A1 to YI; Yunjung et al. discloses dynamic resource sharing can be used. Specifically, a user equipment (UE) determines whether or not uplink (UL) transmission is performed at a specific time point in a first carrier having a first processing time. When it is determined that UL transmission is not performed at the specific time point in the first carrier, the UE determines power for UL transmission at the specific time point in a second carrier having a second processing time shorter than the first processing time, on the basis of guaranteed power for the first carrier.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643